Citation Nr: 0630322	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  05-40 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claim 
for a higher initial rating.

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's PTSD manifests with anxiety, depressed 
mood, chronic sleep impairment, and some avoidance behavior.  
Global Assessment of Functioning (GAF) is 65.  


CONCLUSION OF LAW

With resolution of all reasonable doubt in the veteran's 
favor, the requirements for an initial rating of 30 percent, 
but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a July 2004 letter issued prior to the 
initial rating decision, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for a service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
A July 2006 letter informed the veteran how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's VA examination report, and reports of the private 
provider identified by the veteran.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The veteran's PTSD is secondary to combat-related stressors 
he experienced as an infantryman in the Korean War.  As noted 
above, the April 2005 rating decision evaluated his PTSD as 
10 percent disabling, from which the veteran appealed.  The 
Board finds that the competent medical evidence of record 
shows his PTSD to approximate the next higher evaluation of 
30 percent.  38 C.F.R. §§  4.3, 4.7.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Current rating evaluations of mental disorders include 
consideration of the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), 38 C.F.R. § 4.130, but the VA rating criteria govern the 
overall evaluation.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442-44 (2002).  An evaluation of the disability level of 
a mental disorder is based on the total evidentiary picture 
of the appellant's occupational and social impairment.  
Further, social impairment is not the sole criterion on which 
an evaluation is based.  38 C.F.R. § 4.126(a), (b).  
Applicable rating criteria are applied via an overall 
assessment of one's disability picture.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's PTSD.  Rather, at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as 'staged' ratings.  Fenderson, 12 Vet. App. At 126.

Under the current criteria, a mental disorder which manifests 
with occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or, the symptoms of the disorder are 
controlled by continuous medication, warrants an evaluation 
of 10 percent.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events) warrants an 
evaluation of 30 percent.  Id.

PTSD which produces occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships warrants 
an evaluation of 50 percent.  Id.

A 70 percent evaluation applies when a veteran's occupational 
and social impairment reflects deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants an evaluation of 100 percent.  Id.

In written submissions in support of his claim, the veteran 
asserts that a 10 percent evaluation is insufficient to cover 
his costs for medical care and medications, and that his PTSD 
is in fact only partially responsive to his prescribed 
medications.

The April 2005 VA examination report reflects that the 
veteran experienced extensive combat during his service.  The 
examiner reviewed the claims file and noted that the veteran 
had received psychiatric treatment for his psychiatric 
symptoms at least since the 1980s, and his treatment included 
psychotropic medication for anxiety.  The primary medications 
prescribed were Celexa and Ativan.  During the examination, 
the veteran related the efforts he expended over the years to 
cope with his PTSD, to include isolative behavior at work and 
delaying interviews with clients until he believed he had his 
anxiety under control.  At times, he reported, he experienced 
a flashback while interviewing a client.  His symptoms 
finally reached the point where he felt he could no longer 
function, and he sought disability due to stress.

The veteran related that he was married to his wife of 51 
years, and they have three children and nine grandchildren.  
He maintains very good relationships with all of them.  He 
goes to the library, has friends, is able to drive, and 
accompanies his wife on short errands.  He attends mass 
daily, and spends approximately two hours a day reading the 
Bible and praying.  The veteran related his history of 
anxiety and PTSD symptoms and how the frequency and severity 
of his current symptoms were less than they once were due to 
his medication.  He related that his primary symptom is sleep 
disturbance, as he awakens frequently at night, and that he 
occasionally experienced military-related nightmares three to 
four times a year and intrusive thoughts approximately five 
to six times a year.  His flashbacks occur with variable 
frequency, and he denied any recent flashbacks at the time of 
the examination.

He described how he still experienced avoidance symptoms, in 
that he does not watch war movies or talk about his military 
experiences.  He avoids fireworks due to startle response, is 
occasionally anxious in crowds, where he experiences 
hypervigilance, and that he hated confrontations and went out 
of his way to avoid them.  He believes he has a gift for 
establishing relationships with other people.  The veteran 
related that he believed he had come to terms with his guilt 
and remorse over killing Chinese soldiers.

The mental status examination revealed the veteran to be 
alert, oriented times three, pleasant, and cooperative with 
the evaluation.  He was casually and appropriately dressed, 
and his hygiene and grooming were good.  Speech was fluent, 
coherent, and normal in rate and volume.  His mood was 
anxious, and he preferred to not discuss his military 
stressors in any great detail.  Affect was normal in range 
and appropriate to content.  The veteran acknowledged he 
occasionally experienced mild depression.  He denied any 
anhedonia or concentration impairment.  He reported past 
suicide ideation, which prompted him to seek treatment in the 
late 1980s, but he denied any current suicide ideation.  
Although he reported a history of panic attacks, the veteran 
denied recent panic attacks since being on his current 
medication regimen, and related that he was generally nervous 
and anxious.  The examiner observed the veteran's ideation to 
be relevant and goal-directed, with no psychotic symptoms, 
and he denied any history of hallucinations or paranoia.  
Gross cognitive function appeared adequate and insight and 
judgment appeared fair to good.

Psychological tests administered during the evaluation 
revealed a score of 95 on the Mississippi Scale for Combat-
Related PTSD, which is below the generally accepted cutoff 
for PTSD symptoms.  The examiner noted, however, that Korean 
War veterans tended to score lower on the test, and that the 
veteran's score might represent significant symptoms for his 
population.  The veteran's score on the Geriatric Depression 
Scale was consistent with few significant symptoms of 
depression, for an assessment of mild severity.

The examiner observed that, from the veteran's report of his 
symptoms, it appeared that the frequency and severity of his 
PTSD symptoms were significantly greater in the past, and 
that his current medication regimen appeared to have 
successfully abated his symptoms, as they appeared mild at 
the time of the examination.  The examiner assessed a GAF of 
65 and opined that the veteran's symptoms had a mild impact 
on his occupational functioning and they did not render him  
unemployable.

A September 2005 report of the veteran's private psychiatrist 
reflects that the veteran related his aversion to loud 
noises, large public gatherings, and that he experienced many 
days of tremendous anxiety and had frequent nightmares.  The 
provider noted that he continued to treat the veteran for 
both depression and anxiety, which had only partially 
responded to the use of Celexa and Ativan.

The Board notes the VA examiner's assessment of the veteran's 
PTSD and the GAF of 65.  The GAF considers psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  DSM-IV, p. 46.  A GAF of 
65 falls within the range of 61 to 70, which is indicative of 
some mild symptoms, such as depressed mood and mild insomnia, 
but generally functioning pretty well.  Id.  The Board 
further notes, however, that the GAF is merely one factor in 
rating mental disorders, and that the VA rating criteria 
controls in assessing the total picture of the veteran's 
disorder.

An assessment of the veteran's total disability picture, as 
shown by the competent medical evidence of record shows the 
veteran to approximate a 30 percent evaluation.  38 C.F.R. 
§§ 4.1, 4.3, 4.7.  While the evidence of record shows the 
veteran's resilience in his daily functioning, his PTSD does 
manifest with depressed mood, anxiety, and chronic sleep 
impairment, even though his overall symptoms are eased by his 
medication.  Although there is no evidence of suspiciousness, 
panic attacks, or memory loss, the Board finds that the 
veteran's constant anxiety, his depressed mood, and his sleep 
impairment are sufficient to more nearly approximate a 30 
percent evaluation.  38 C.F.R. § 4.7.

The Board finds that the preponderance of the competent 
evidence of record shows that a higher evaluation is not met 
or approximated, in that the veteran's PTSD does not manifest 
symptomatology reflected in the 50 percent or higher rating 
criteria.  Further, the VA examination report reflects that 
the veteran remains part of a stable marriage, he maintains 
excellent relationships with his wife, children, grand-
children, and friends, and he engages in spiritual pursuits, 
as reflected in his church attendance and religious study.  
The Board acknowledges the veteran's struggles in the years 
prior to his having applied for VA benefits, but those 
benefits are awarded for current disability.  Further, to 
receive VA compensation a claim must be filed.  See 38 C.F.R. 
§ 3.151.

Thus, the Board is constrained to find that the preponderance 
of the competent medical evidence of record shows the 
veteran's PTSD to more nearly approximate a 30 percent 
evaluation, and that it has manifested at the 30 percent rate 
throughout the entire appeal period.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's PTSD more nearly approximates a 30 
percent evaluation, and that 30 percent adequately 
compensates him for this functional loss due.  38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411.


ORDER

Entitlement to an initial evaluation not to exceed 30 percent 
for PTSD is granted, subject to the law and regulations 
governing the award of monetary benefits.



____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


